Citation Nr: 1145443	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as high blood pressure. 

2. Entitlement to service connection for cervical spine degenerative disc disease, C4-C5, claimed as cracked spine.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO. 

In February 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of these proceedings has been associated with the Veteran's claims file.

These matters were previously remanded by the Board for additional development in March 2010.
  
The issue of service connection for a cervical spine disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The currently demonstrated hypertension is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for hypertension is being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefit sought on appeal.


II. Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In the present appeal, the Veteran asserts that he developed hypertension while on active duty.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm.  Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2011).


III. Analysis

While the Veteran was not diagnosed with hypertension during service, his service treatment records document that he had elevated blood pressure on several occasions prior to his retirement in 2000.  Specifically, during a July 1998 examination, the Veteran's blood pressure was recorded as 128/90; his blood pressure was also recorded as 136/90 in August 1997. 

In support of his claim, the Veteran submitted a March 2009 statement from M.K., PA-C, who indicated that she had reviewed the Veteran's service treatment records and determined that, while there was "no specific intervention" while he was on active duty, the Veteran's service treatment records document that he had "hypertension from 1985 to the present."  

Based on the documented elevated blood pressure noted during service and the statement from M.K., the Board finds that the second Shedden element (in-service disease or injury) has been met. 

The first diagnosis of hypertension contained in the Veteran's claims folder is a January 2003 treatment record from the Moncrief Army Community Hospital. 

During his February 2010 hearing, the Veteran testified that he was first diagnosed with hypertension in 2001.  See the hearing transcript, page 4.  The Veteran's representative specified that such a diagnosis was rendered in March 2001.  Id.  The Board observes, however, that, while the record contains a March 2001 treatment record from the Moncrief Army Community Hospital, this record does not include a diagnosis of hypertension. 

The record does not indicate that the Veteran was diagnosed with hypertension within the one year presumptive period described in 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, but a current disability clearly is present.  The first Shedden element (competent and credible evidence of a current disability) has therefore been met.  

As noted, the first and second Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Board finds that the March 2009 statement from M.K., PA-C, which stated that the Veteran developed hypertension during service which had continued to the present, established a continuity of symptomatology.  

While the Board acknowledges that the November 2011 VA examiner stated that he was unable to find any "blood pressure readings that would be deemed hypertension nor . . . any treatment [for hypertension] until well after [the Veteran's] discharge from duty," he did not comment on the elevated blood pressure readings documented during the Veteran's extensive active duty service or the fact that a diagnosis of hypertension made just three years after the Veteran separated from service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."].

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. 

In this case, the Board finds the probative value on the March 2009 statement from M.K., PA-C to be equal to the opinion of the November 2011 VA examiner.  In this regard, the Board notes that M.K.'s opinion is consistent with the evidence of record noting elevated blood pressure in service which has continued to the present.  The third Shedden element has therefore been met.  

In short, when viewed as a whole, the Board finds that the evidence to be in relative equipoise in showing the onset of symptomatology in service, continuing until diagnosis in January 2003, and remaining thereafter.  

In resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately hereinbelow, the issue of service connection for a cervical spine disability must be remanded for further development of the record.  

As noted, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) a competent and credible nexus.  See Shedden, supra.

Here, the Veteran has been diagnosed with degenerative disc disease of the C4-C5 vertebrae which was described as an "old post traumatic change."  See a November 2006 treatment record.  The Veteran also was treated during service for complaints of neck pain.  See, e.g., a July 1991 treatment record.  

In March 2010, the Board remanded the Veteran's claim, in part, to schedule him for a VA examination to determine whether any currently diagnosed cervical spine disability was at least as likely as not (50% or greater) due to an injury or other event of the Veteran's active duty service.

The record reflects that the Veteran was afforded a VA examination in November 2011 and an addendum which contained the requested medical opinion was issued later in that month.  This addendum, however, attempted to combine discussions regarding the etiology of the Veteran's hypertension and his degenerative disc disease and is hardly a model of clarity. 

From what the Board can discern, the November 2011 VA examiner concluded that the Veteran's degenerative disc disease of the cervical spine was less likely than not related to his military service because the examiner was unable to find "any chronic conditions or complaints" regarding the Veteran's cervical spine until many years after service.  

In this regard, the Board observes that the Veteran was diagnosed with a muscle strain of the neck in June 2001, approximately sixteen months after he separated from service.  Moreover, the VA examiner did not comment on the Veteran's in-service complains of neck pain, to include a July 1991 diagnosis of a trapezius strain. 

For these reasons, the Board finds the November 2011 VA examiner's opinion to be inadequate in its scope.  Accordingly, based on this evidentiary posture, the Board finds that this case contains medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern whether the diagnosed degenerative disc disease of the cervical spine is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, to include his in-service complaints of neck pain. 

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the remaining issue of service connection for a cervical spine disorder is REMANDED to the RO for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed cervical spine disorder.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner, to include X-ray studies, should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current cervical spine disability had its clinical onset in service or otherwise is due to an injury or other event or incident of his extensive period of active duty, to include his documented in-service complaints of neck pain.  Complete rationale for all opinions expressed should be provided.

2.  After completing all indicated development, the RO then should readjudicate the claim of service connection for a cervical spine condition in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


